TOM GRAY, Chief Justice,
dissenting.
We are not determining our jurisdiction. To the extent that the Court discusses jurisdiction after the notice of removal is received by the Court, you would expect the Court to conclude that we now have no jurisdiction. This is because we have received actual notice of the removal of this case to federal court. You may then wonder: under what authority does the Court render any order other than a determination that we have no jurisdiction to take some action sought by the parties? I did too. I was referred only to cases that hold we have jurisdiction to determine our jurisdiction but no jurisdiction to take any other action if we determine we have no jurisdiction and to other cases that support the notion we could possibly abate a collateral matter until an automatic bankruptcy stay in a related matter is lifted. In re McDaniel, 149 S.W.3d at 863 (Tex.App.Waco 2004, order) (order abating an original proceeding when the related matter was stayed by bankruptcy).
I have found no authority that gives us jurisdiction to render an abatement order when it is undisputed that we no longer have jurisdiction of the case.
To the extent the Court expresses an opinion on conditional circumstances and events that have not yet occurred, I have always thought that was an advisory opinion; something we do not have authority to do. See Armstrong v. State, 805 S.W.2d 791, 794 (Tex.Crim.App.1991) (the courts are without authority to render advisory opinions).
I have been unable to determine what this order accomplishes or why it is necessary.
I dissent.